Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022, that includes a response to the Final Office Action mailed March 9, 2022, has been entered. Claims 1 and 3 have been amended; claim 2 has been canceled; and no claims have been newly added. Claims 4 and 5 have been withdrawn. Claims 1 and 3 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Claims 1 and 3 have been satisfactorily amended to remove new matter. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Final Office Action mailed March 9, 2022 is hereby withdrawn. 
Further, regarding the newly added limitation “wherein said particles are obtained after a step of aging at a temperature of 4C-90C and at a pH of 3-9”, no support can be found for this limitation on page 10, lines 27-28, of the original specification, as Applicant contends. However, adequate support has been found elsewhere in the original specification, e.g. paragraphs [0115], [0116], and [0121].
Withdrawal of Prior Claim Rejections - 35 USC § 112 2nd Paragraph
Claim 3 has been satisfactorily amended to remove indefiniteness issues. Therefore, the 35 USC 112 2nd Paragraph rejection presented in the Final Office Action mailed March 9, 2022 is hereby withdrawn.
Claim Objections
Claim 3 is objected to because of the following:
1. In step d), as amended, there should now be a comma rather than a semicolon between “at the end of the process” and “and wherein said aging”.
Appropriate correction is required.
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 disclose a plurality of microcapsules (i.e. “particles”) comprising a core and a metal oxide shell, the core comprising an active, e.g. benzoyl peroxide in the form of an emulsion or dispersion, and a shell consisting of e.g. silica; wherein the active is 0.001-95% of the weight of the microcapsules, and wherein the microcapsules are 0.1-100 microns in diameter, and wherein upon application to the skin the shells are shattered. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of U.S. Patent No. 7,758,888 and He et al. 
U.S. Patent No. 7,758,888 defines a microcapsule that can break or shatter upon application to the skin as one that is e.g. 3-50 microns in diameter and shell thickness of about 100 nm (i.e. 0.1 microns). Since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness.
II. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 disclose microparticles comprising a core and a metal oxide shell, the core comprising solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick.
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of He et al. 
U.S. Patent No. 8,617,580 disclose microparticles comprising e.g.  a solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica; wherein the shell is made by deposition of metal oxide (i.e. silica) on the surface of the solid particulate benzoyl peroxide. Since He et al. disclose that the deposition of a silica shell precisely tailored with the proper thickness can be accomplished by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness (e.g. within the range of 10-250 nm after 5 cycles).
Claim Rejections - 35 USC § 103 (I and II) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
I. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns); wherein the weight ratio of metal oxide (e.g. via TEOS) to benzoyl peroxide is e.g. 12 g/24 g, or about 1:2. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. This deficiency is cured by the teachings of He et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al. and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated e.g. typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of Ostafin et al. (U.S. Patent Application Pub. No. 2003/0157330), Skapin et al. (J. Colloid Interface Sci. 2004; 272: 90-98), Tjandra et al. (Langmuir. 2006; 22: 1493-1499), and He et al. (Chem Mater. 2003; 15: 3308-3313).
II. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-102 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns); wherein the weight ratio of metal oxide (e.g. via TEOS) to benzoyl peroxide is e.g. 12 g/24 g, or about 1:2. 
Ostafin et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines)  encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 150 nm up to about 740 nm (i.e. 0.15 to 0.74 microns); wherein the microcapsules are made by contacting the particulate matter with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the metal oxide coating layer; and separating the coated particulate matter from the aqueous medium, and can further comprise further attaching mercaptopropyltrimethoxysilane (i.e. hydrophobic groups) to the surface of the metal oxide coating layer (abstract; Paragraphs. 0008-0011, 0015, 0031, 0033, 0036, 0037, 0039). 
Skapin et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (i.e. organic drugs, e.g. loratadine, danazol)  encapsulated by a metal oxide (e.g. silica) coating; wherein the microcapsules are made by contacting the drug particles with an aqueous solution of sodium silicate (i.e. an alkali metal salt of a metal oxide) and acidifying to form the “active” silicic acid intermediate necessary for the formation of the final silica shell, and aging the metal oxide coating.
Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. These deficiencies are cured by the teachings of Ostafin et al., Skapin et al., Tjandra et al., and He et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al., Ostafin et al., Skapin et al., Tjandra et al., and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since Ostafin et al. disclose that microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines) encapsulated by a metal oxide (e.g. silica) coating can be made by a process comprising first contacting the drug particle cores with cetyl-trimethylammonium bromide (CTAB) in an aqueous medium; and then adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a mesoporous silica shell; since Skapin et al. disclose that the well-known method of employing TEOS to coat drug particles with silica is not suitable for many organic drug particles (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and many drugs are soluble in alcohol, and that an alcohol-free coating method based on the use of aqueous sodium silicate solutions as the silicate source can be advantageously employed to coat organic drug particles with silica shells, and that sodium silicate must first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating; and since Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable, ordered silicate-CTAB complex, and that this complex is critical to the formation of mesoporous siliceous materials; and since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated e.g. typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to employ an aqueous solution of sodium silicate as the silicate source in the Ostafin et al. method of coating organic drug particles with a mesoporous silica shell, first adding the sodium silicate to form the silicate-CTAB complex, and then acidifying to form the requisite “active” silicic acid intermediate on the way to the final silica shell, and to manufacture the silica shell in this manner by following the He et al. method, with the reasonable expectation that the resulting method will produce a silica-coated organic, water-insoluble pharmaceutical drug particle with ordered mesoporous silica shells without the need to use alcohol as a solvent which could disrupt organic drug particle integrity during the coating process, which silica coating is precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “He uses the technology that requires O2 plasma treatment and calcination” which “requires high pressure and high temperature”, that “such conditions would ruin and decompose an organic small molecule, such as the required active ingredient, benzoyl peroxide, within the claimed particles”, and “He and Lapidot do not teach…or suggest how to make particles…without high temperature or high pressure”, and, moreover, “neither Lapidot nor He teaches or suggests aging at a temperature of 4C-90C and at a pH of 3-9”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a product, not to a process of making the product. The instantly claimed product merely requires a benzoyl peroxide core, a metal oxide coating with 5-102 layers and a total thickness of 0.3-10 microns, in which the weight ratio of metal oxide coating to benzoyl peroxide is 1:99 to 40:60.
2. Lapidot discloses particles comprising a solid benzoyl peroxide encapsulated by a metal oxide coating, which is precisely what Applicant is claiming. The step of “aging at a temperature of 4C-90C and at a pH of 3-9” is merely a product-by-process step. However, Applicant has not shown by any hard evidence whatsoever that the required aging step renders their metal oxide coating patentably distinct from Lapidot’s metal oxide coating. 
3. The present claims do not necessarily exclude O2 plasma treatment and calcination. Nor has Applicant provided proof that the use of O2 plasma treatment and calcination to make the claimed particles would ruin and decompose the benzoyl peroxide. However, assuming, arguendo, that it’s a well-known fact that O2 plasma treatment and calcination would without a doubt ruin and decompose the benzoyl peroxide, one of ordinary skill in the art would certainly know this. 
4. Lapidot discloses that the silica coating thickness and porosity can be custom tailored and optimized to provide e.g. the desired release rate of the active encapsulated by the coating, e.g. benzoyl peroxide. He is a secondary reference cited for teaching the advantages of producing a silica coating from sodium silicate via a layer-by-layer coating process, i.e. a simple, convenient, and inexpensive way of producing precisely what Lapidot requires. Obviously, if one of ordinary skill in the art knows that O2 plasma treatment and calcination treatment disclosed in He would ruin/decompose benzoyl peroxide, the question is would one of ordinary skill in the art also know that the Lapidot particle can be made by a layer-by-layer process without O2 plasma treatment and calcination. O2 plasma treatment and calcination are normally employed to remove, e.g. volatile organic solvents. Again, one of ordinary skill in the art is one of ordinary creativity, not an automaton. In view of the cited prior art, one of ordinary skill in the art would know how to perform a layer-by-layer coating of the benzoyl peroxide core with sodium silicate and cationic additives, without any volatile solvents, and without any need for O2 plasma or calcination, and further, would obviously know to avoid the O2 plasma and calcination steps. With the aim of an organic drug core, and a silica coating having a tailored porosity for optimal drug release, a calcination step would be fatal in potentially destroying or removing the organic drug core, and making the coating too dense for optimal drug release. The prior art rejection is based in part on producing Lapidot’s silica coating using sodium silicate instead of TEOS, and via a layer-by-layer process rather than a single step. He was cited merely for disclosing that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. an organic template (e.g. PDDA) and a silicate source, i.e. sodium silicate in an aqueous medium. A SiO2 film of 50 nm would thus require only 6 cycles to achieve a coating thickness of 300 nm, within the claimed range. 
5. Therefore, in view of the cited prior art as a whole, one of ordinary skill in the art would thus modify Lapidot by producing the silica coating using sodium silicate instead of TEOS, and via a layer-by-layer process, with no O2 plasma or calcination, since one of ordinary skill in the art would no doubt recognize in view of the cited prior art as a whole that an O2 plasma step and a calcination step are not required to achieve the desired coating, but rather would be detrimental in forming a coating too dense, and for potentially destroying the benzoyl peroxide core.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617